Citation Nr: 1206227	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating, on an extraschedular basis, for the service-connected right knee muscle injury, postoperative, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri, which denied a rating in excess of 10 percent for the Veteran's service-connected right knee disability.  

The record reflects that the Veteran requested a hearing in conjunction with his appeal.  However, a June 2007 letter from the Veteran's representative noted that the Veteran wished to withdraw his request for a hearing.  

In August 2008, the Board remanded the Veteran's claim for an increased rating for the service-connected right knee muscle injury, postoperative, for additional development.  

In April 2009, the Board specified the issue on appeal as entitlement to an increased disability rating, on a schedular or extraschedular basis, for the service-connected right knee muscle injury, postoperative, currently evaluated as 10 percent disabling.  Also, in April 2009, the Board issued a decision, denying the claim for a schedular disability rating in excess of 10 percent for the service-connected right knee muscle injury, postoperative, and remanded for referral to the VA Director of Compensation and Pension Service to make a determination as to the Veteran's entitlement to an increased rating, on an extraschedular basis, for the service-connected right knee muscle injury, postoperative.  Although this issue was referred to the VA Director of Compensation and Pension Service, the determination rendered was undated and insufficient.  Thus, there was not substantial compliance with the remand directives set out in April 2009 as pertains to the issue of entitlement to an increased rating, on an extraschedular basis, for the service-connected right knee muscle injury.   Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2010, the Board issued another remand, requesting that this matter again be referred to the VA Director of Compensation and Pension Service to clarify the initial determination or provide a new opinion with regard to the Veteran's claim for an increased rating, on an extraschedular basis, for the service-connected right knee muscle injury, postoperative.  The record reflects that in April 2010 another determination was issued by the VA Director of Compensation and Pension Service.  

In a February 2011 decision, the Board denied the claim for an increased disability rating, on an extraschedular basis, for the service-connected right knee muscle injury, postoperative, currently evaluated as 10 percent disabling.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to the current claim was vacated, and it was remanded to the Board.  The Order called for the claim to be remanded so that the Board could provide adequate discussion of reasons and bases for the denial.  The remainder of the Board's decision was left intact.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Following the Court's September 2011 Order, the appellant's attorney representative submitted additional VA records dated from July 2010 through November 2011 not previously of record.  These records include treatment for the Veteran's right knee disorder.  

Because the RO has not yet considered this additional evidence in connection with the issue on appeal, and because the appellant has not waived initial RO 

consideration of this additional evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2011) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. § 19.31, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case (SSOC) where additional pertinent evidence is received after the issuance of a Statement of the Case (SOC) or a prior SSOC).  

Moreover, review of the record includes two opinions (one undated and one from April 2010 which are essentially the same) from the Director of the Compensation and Pension Service regarding the Board's request for an opinion regarding an increased rating, on an extraschedular basis, for the Veteran's right knee muscle injury.  The Board's review of these opinions reflects that they provide nothing in the way of explanation for the conclusions reached.  Specifically, e.g., after noting that a review of the claims folder was made, the Director of the Compensation Service provided the following statement in the April 2010 document.  

Objective evidence does not establish that the [V]eteran's SC right knee muscle injury, post-operative, is manifested by such [an] exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Entitlement to an extra-schedular increased rating for the SC right knee muscle injury, post-operative, is not established.  

Additional comment is needed regarding the Director's explanation for his conclusion.  

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claim for an increased rating, on an extraschedular basis, for his right knee disorder, for additional development action.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be forwarded to the Director of Compensation and Pension Service who provided the opinions as summarized above regarding entitlement to an increased disability rating, on an extraschedular basis, for the service-connected right knee muscle injury.  Additional comment/opinion is necessary.  The Director is again asked to express an opinion regarding whether an extraschedular rating is warranted.  A complete rationale for any opinion expressed should be included in the addendum.

2.  After conducting any additional development deemed necessary, the RO should reconsider the claim of entitlement to an increased disability rating, on an extraschedular basis, for the service-connected right knee muscle injury, postoperative, currently rated as 10 percent disabling, considering all of the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a SSOC and an appropriate period of time to respond.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

